informal field assistance telephone call number release date tl-n-310-00 uilc call received by george r johnson date date symbols cc corp b06 time call received from phone district region office taxpayer name and tin tax years case in audit case in litigation date of trial yes x no yes no x appeals yes isp case yes cep taxpayer yes no x no x no x prior counsel advice none district given by karlene lesho phone region nat office x symbols cc psi b09 legend a j acquiring issuing amount amount amount amount amount issue questions the impact if any of the amendment to sec_304 1as amended sec_304 provides if two or more persons are in control of each of two corporations and in return for property other than stock in on the basis-recovery rule_of sec_1368 and the proper tax treatment of cash received and the proper determination of the basis of stock of acquiring in a transaction considered a redemption under sec_304 facts a and j two brothers each own by attribution percent of the stock of both issuing and acquiring they each have a basis of amount in issuing and a basis in excess of amount in acquiring both corporations have e_p at the beginning of the year_of_sale acquiring had an accumulated_earnings_and_profits of amount and an accumulated adjustment account aaa balance of approximately amount in late a and j sold all of their stock in issuing to acquiring in exchange for amount which they split equally this amount is twice amount and exceeds acquiring’s accumulated_earnings_and_profits but it does not exceed acquiring’s aaa after the transaction a and j each own by attribution percent of the stock of both issuing and acquiring telephone response in our earlier field_service_advice dated date we advised you that the acquisition of issuing by related acquiring qualified as a redemption transaction under sec_304 as amended by tax reform act of we also advised you that the redemption failed to meet the tests of sec_302 and therefore it should be treated as a distribution_of_property to which sec_301 the general distribution provision of subchapter_c applies here acquiring is a subchapter_s_corporation and therefore i r c the the acquiring_corporation one of the corporations acquire stock in the other corporation from the person or persons so in control then such property shall be treated as a distribution in redemption of the stock of the corporation acquiring such stock to the extent that such distribution is treated as a distribution to which sec_301 applies the transferor and the acquiring_corporation shall be treated in the same manner as if the transferor had transferred the stock so acquired to the acquiring_corporation in exchange for stock of the acquiring_corporation in a transaction to which sec_351 applies and then the acquiring_corporation had redeemed the stock it was treated as issuing in such transaction amended language in italics sec_1368 governs the tax effect of a distribution made by an s_corporation to its shareholders this section distinguishes s_corporations by whether or not they have any accumulated_earnings_and_profits distributions by s_corporations having no accumulated_earnings_and_profits are governed by sec_1368 this provision provides that the distribution is excluded from the shareholder’s gross general distribution provision of subchapter_s preempts sec_301 in our earlier advice we were uncertain of the impact if any of the amended language of sec_304 on the basis available for reduction under sec_1368 and therefore we did not analyze all tax aspects of the underlying transaction the amended language recasts a brother-sister stock acquisition transaction as a deemed sec_351 transfer of issuing stock to acquiring in exchange for hypothetical acquiring stock followed by an immediate redemption of the stock it was treated as issuing in such transaction sec_304 flush language emphasis added initially we were concerned that the above italicized language which shows congress’ intent to specifically identify the shares redeemed may also indicate congress’ intention to limit the shareholder’s basis recovery to only the basis of the shares actually redeemed ie the basis of the hypothetical acquiring stock thus the issue as we saw it was whether the amended language indicates a congressional intent to substitute a segregated basis rule in place of the spillover rule3 of sec_1367 and sec_1368 and thereby circumscribe the extent of the taxpayer’s basis recovery to only the basis of the hypothetical shares of acquiring after considering the issue we now conclude that the answer is no the amended language of sec_304 does not intimate a congressional intention to limit the shareholder’s basis recovery under sec_1368 to only the income up to the adjusted_basis of the stock reducing the basis pro tanto the excess is treated as gain from the sale_or_exchange of property distributions by s_corporations having no accumulated_earnings_and_profits are governed by sec_1368 this section assigns distributions by corporations with accumulated_earnings_and_profits to three tiers depending on the existence and extent of the accumulated_adjustments_account under the first tier the distribution is treated as prescribed by sec_1368 up to the amount of the corporation’s aaa under the second tier the balance of the distribution if any is treated as a dividend up to the amount of the distributing corporation’s accumulated_earnings_and_profits under the third tier the remainder of the distribution if any qualifies for sec_1368 treatment and is taxed as a return_of_capital and or gain from the sale_or_exchange as the case may be b bittker and j eustice federal income_taxation of corporations and shareholders dollar_figure 7th ed 3the spillover rule allows a shareholder of an s_corporation to apply losses and deductions in excess of the basis of a share of stock to which such items are attributable against the remaining bases of all other shares of stock in the s_corporation owned by the same shareholder t d 1994_1_cb_219 sec_1_1367-1 shares actually redeemed nor does the legislative_history of sec_304 suggest a congressional intent to substitute a segregated basis rule in place of the spillover rule_of sec_1367 and sec_1368 accordingly the bases to be reduced under sec_1368 are a’s and j’s entire bases in their s_corporation stock under sec_1368 a and j apply the distribution in excess of their bases in the hypothetical s_corporation stock against the remaining bases of all other acquiring_corporation shares of stock they own pro tanto any excess_distribution to the extent of acquiring’s accumulated adjustment account is treated as gain from the sale_or_exchange of property that portion of the distribution in excess of acquiring’s accumulated adjustment account is treated as a dividend to the extent it does not exceed the accumulated_earnings_and_profits of both acquiring and issuing the remainder of the distribution if any qualifies for sec_1368 treatment and is taxed as a return_of_capital and or gain from the sale_or_exchange as the case may be applying the above law and analysis to the facts of this case a and j each have a basis of amount in issuing a and j acquire hypothetical acquired stock in a deemed sec_351 transaction and each takes a substituted_basis of amount in such stock ie the same basis as they held in the stock of issuing a and j each received a distribution of amount in exchange for their stock in issuing neither one of them recognizes any gain from this distribution because the first amount of the amount each received reduces their hypothetical stock basis to zero and the remaining amount ie amount minus amount is applied to reduce spills over to the remaining basis each has in the stock of acquiring stock ie amount each is left with a basis of amount in their s_corporation shares if you have any questions regarding this response please call george johnson at further action needed describe yes no x george r johnson call returned by date call returned reviewed by steven j hankin office date cc corp b06 symbols cc corp b06 time spent hours phone
